United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                               ______________

                                No. 97-3150WA
                                _____________

Stephen Keith, As Parent and Next        *
Friend of Ezekiel Keith, a Minor;        *
Susan Keith, As Parent and Next          *
Friend of Ezekiel Keith, a Minor,        *
                                         *
            Appellants,                  *
                                         *
Ezekiel Keith, a Minor,                  *
                                         *
            Plaintiff,                   *
                                         *
      v.                                 *
                                         *
Joe Mullins, As County Judge of          *   On Appeal from the United
Columbia County, Arkansas; Kelly J.      *   States District Court
Blair, As Justice of the Peace of the    *   for the Western District
Columbia County Quorum Court;            *   of Arkansas.
Richard P. Clark, As Justice of the      *
Peace of the Columbia County Quorum      *
Court; Marshall Ray Mooney, As           *
Justice of the Peace of the Columbia     *
County Quorum Court; Howard A.           *
Gordon, As Justice of the Peace of the   *
Columbia County Quorum Court;            *
Bruce Maloch, As Justice of the Peace    *
of the Columbia County Quorum            *
Court; Jimmy Furr, As Justice of the     *
Peace of the Columbia County Quorum      *
Court; Cal D. Shepherd, As Justice of    *
the Peace of the Columbia County         *
Quorum Court; David Fielding, As         *
Justice of the Peace of the Columbia    *
County Quorum Court; Allen R.           *
Pinney, As Justice of the Peace of the  *
Columbia County Quorum Court; Ken       *
Sibley, As Justice of the Peace of the  *
Columbia County Quorum Court;           *
Homer F. Greer, As Justice of the       *
Peace of the Columbia County Quorum     *
Court,                                  *
                                        *
             Appellees.                 *
                                   ___________

                          Submitted: September 25, 1998
                              Filed: December 22, 1998
                                  ___________

Before RICHARD S. ARNOLD, BEAM, and HANSEN, Circuit Judges.
                           ___________

RICHARD S. ARNOLD, Circuit Judge.


      Stephen and Susan Keith appeal the District Court&s order granting defendants&
motion to amend a mandatory injunction entered by the Court. For the reasons
discussed below, we reverse the judgment of the District Court and remand for an
evidentiary hearing.

       The Keiths& son, Ezekiel, uses a wheelchair. In their January 1996 lawsuit, the
Keiths contended that Columbia County, Arkansas, failed to make the entrance to the
County Courthouse in Magnolia accessible to disabled individuals, in violation of the
Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12101-12213, and Section 504
of the Rehabilitation Act of 1983, 29 U.S.C. §§ 701-796i.



                                         -2-
       In March 1997, the District Court granted summary judgment to the plaintiffs,
and entered a mandatory injunction ordering the County to construct a ramp at the
courthouse to make it wheelchair-accessible. The Court retained jurisdiction and
directed the County to file a status report on its progress in achieving compliance with
the ADA. In June 1997, the County filed a motion to amend the mandatory injunction.
The Keiths opposed the motion and requested a hearing. In September 1997, without
holding a hearing, the Court modified the mandatory injunction to give the County a
choice between installing a wheelchair lift and constructing a ramp. The Keiths appeal,
arguing that the March 1997 final judgment is the law of the case, because the County
neither appealed it nor moved to modify it within ten days under Federal Rule of Civil
Procedure 59(e), and that no showing was made sufficient to justify modifying the
injunction.

        We construe the County&s motion to amend as a motion under Federal Rule of
Civil Procedure 60(b)(5), which provides: “upon such terms as are just, the court may
relieve a party . . . from a final judgment . . . [if] the judgment has been satisfied . . . or
it is no longer equitable that the judgment should have prospective application.” The
District Court retains authority under Rule 60(b)(5) to modify an injunction when
changed circumstances have caused it to be unjust. See Association for Retarded
Citizens of North Dakota v. Sinner, 942 F.2d 1235, 1239 (8th Cir. 1991); cf. Rufo v.
Inmates of Suffolk County Jail, 502 U.S. 367, 383 (1992) (party seeking modification
of consent decree in institutional-reform setting bears burden of establishing that
significant change in circumstances warrants revision of decree). We review for abuse
of discretion a District Court&s ruling on a Rule 60(b)(5) motion. See Nyberg v. City
of Virginia, 667 F.2d 754, 758 (8th Cir. 1982), appeal dismissed and cert. denied, 462
U.S. 1125 (1983).

       We believe that the County&s statements in its motion to amend, regarding the
cost of a lift and its meeting the ADA&s requirements, fell short of the required showing
of changed circumstances. Cf. Agostini v. Felton, 117 S. Ct. 1997, 2006-07 (1997)

                                             -3-
(rejecting movants& contention “that the exorbitant costs of complying with the District
Court&s injunction constitute a significant factual development warranting modification”
because parties were aware of additional costs when district court imposed injunction).
As the motion failed to allege a significant change in either the factual or the legal
landscape warranting relief from the injunction, and as the District Court failed to make
such findings, we conclude that modification of the injunction was not justified on the
present record.

        On remand, the County will be free to renew its motion. If it does so, it should
allege factual or legal circumstances that make it unjust for the injunction ordering
installation of a ramp to remain in effect. The Keiths argue in this Court that ramps are
to be favored over lifts unless “site constraints” make ramps infeasible. See 28 C.F.R.
Part 36, App. A, § 4.1.3(5), Exception 4(d)(1997). On the other hand, the applicable
provision may be Section 4.1.6(3)(g)(1997), relating to modifications to the entrance
to an existing building. See also 28 C.F.R. § 35.151(c)(1997). If either party shows
the existence of a genuine issue of material fact relevant to the application of the proper
regulation, the District Court should hold an evidentiary hearing.

      It is so ordered.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -4-